                                                      Case 2:20-cv-00983-JCM-VCF Document 12 Filed 07/16/20 Page 1 of 3



                                    1           PATRICK H. HICKS, ESQ.
                                                Nevada State Bar Number: 004632
                                    2           KELSEY E. STEGALL, ESQ.
                                                Nevada State Bar Number: 014279
                                    3           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway
                                    4           Suite 300
                                                Las Vegas, NV 89169-5937
                                    5           Telephone:     702.862.8800
                                                Fax No.:       702.862.8811
                                    6           Email:         phicks@littler.com
                                                               kstegall@littler.com
                                    7
                                                Attorneys for Defendant
                                    8           WYNDHAM VACATION OWNERSHIP, INC. d/b/a WYNDHAM
                                                DESTINATIONS
                                    9

                                10                                                  UNITED STATES DISTRICT COURT

                                11                                                        DISTRICT OF NEVADA

                                12

                                13              DANIELLE ARMSTRONG, individually,                    Case No. 2:20-cv-00983-JCM-VCF

                                14              Plaintiff,

                                15              vs.                                                  DEFENDANT WYNDHAM VACATION
                                                                                                     OWNERSHIP, INC. d/b/a WYNDHAM
                                16              WYNDHAM VACATION OWNERSHIP,                          DESTINATIONS’S MOTION TO
                                                INC. d/b/a WYNDHAM DESTINATIONS,
                                                A foreign corporation; DOES I-X; and ROE             WITHDRAW SANDRA KETNER AS
                                17
                                                BUSINESS ENTITIES I-X, inclusive                     COUNSEL OF RECORD IN THIS CASE
                                18
                                                                       Defendant.
                                19

                                20
                                                             Defendants   WYNDHAM         VACATION        OWNERSHIP,       INC.    d/b/a   WYNDHAM
                                21
                                                 DESTINATIONS (“Defendant”), pursuant to this Court’s Local Rule of Practice LR IA 11-6,
                                22
                                                 respectfully request that the Court withdraw Sandra Ketner, Esq., as counsel in this matter. Ms. Ketner
                                23
                                                 is no longer associated with Littler Mendelson, P.C. Accordingly, she should be removed as attorney
                                24
                                                 of record in this matter as well as being removed from the CM/ECF service list for this case.
                                25
                                                             In support of this Motion, Defendants rely upon the memorandum of points and authorities as
                                26
                                                 set forth below.
                                27
                                                 ///
                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                  Case 2:20-cv-00983-JCM-VCF Document 12 Filed 07/16/20 Page 2 of 3



                                    1                                  MEMORANDUM OF POINTS AND AUTHORITIES

                                    2                  An attorney can only withdraw from a case with leave of court. See LR IA 11-6. In this case,

                                    3           the docket continues to reflect that Sandra Ketner serves as “lead attorney” in this matter. Ms. Ketner

                                    4           ended her association with Littler Mendelson on July 16, 2020.          Accordingly, she is no longer

                                    5           associated with this litigation. Defendants have directed undersigned counsel to file this Motion

                                    6           withdrawing Ms. Ketner as their counsel.

                                    7                  Should the Court grant this Motion, Ms. Ketner’s withdrawal will not affect the proceedings.

                                    8           Moreover, Ms. Ketner’s withdrawal from this case will not be relied upon as a basis for delaying

                                    9           proceedings. As indicated above, Ms. Ketner will not been affiliated with Littler Mendelson as of July

                                10              16, 2020.

                                11
                                                Dated: July 16, 2020
                                12
                                                                                              Respectfully submitted,
                                13

                                14
                                                                                              /s/ Kelsey E. Stegall, Esq.
                                15                                                            PATRICK H. HICKS, ESQ.
                                                                                              KELSEY E. STEGALL, ESQ.
                                16                                                            LITTLER MENDELSON, P.C.
                                17                                                            Attorneys for Defendant
                                                                                              WYNDHAM VACATION OWNERSHIP, INC.
                                18                                                            d/b/a WYNDHAM DESTINATIONS
                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                                                                2.
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                   Case 2:20-cv-00983-JCM-VCF Document 12 Filed 07/16/20 Page 3 of 3



                                    1                                                   PROOF OF SERVICE

                                    2                    I am a resident of the State of Nevada, over the age of eighteen years, and not a party to the

                                    3           within action. My business address is 3960 Howard Hughes Parkway, Suite 300, Las Vegas, Nevada

                                    4           89169. On July 16, 2020, I served the within document(s):

                                    5                           DEFENDANT WYNDHAM VACATION OWNERSHIP, INC. d/b/a
                                                               WYNDHAM DESTINATIONS’S MOTION TO WITHDRAW SANDRA
                                    6
                                                                    KETNER AS COUNSEL OF RECORD IN THIS CASE
                                    7

                                    8                   By CM/ECF Filing – Pursuant to FRCP 5(b)(3) and LR 5-1, the above-referenced document
                                                         was electronically filed and served upon the parties listed below through the Court’s Case
                                    9                    Management and Electronic Case Filing (CM/ECF) system:

                                10
                                                   Joseph A. Gutierrez, Esq.
                                11                 Danielle J. Barraza, Esq.
                                                   Maier Gutierrez & Associates
                                12
                                                   8816 Spanish Ridge Avenue
                                13                 Las Vegas, NV 89148
                                                   jag@mgalaw.com
                                14                 djb@mgalaw.com
                                15
                                                         I declare under penalty of perjury that the foregoing is true and correct. Executed on July 16,
                                16
                                                2020, at Las Vegas, Nevada.
                                17

                                18

                                19
                                                                                               /s/ Erin J. Melwak
                                20                                                             Erin J. Melwak

                                21

                                22
                                                4850-0901-7539.1 049859.1028

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                                                                  3.
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
